THE COURT
(JOHNSON, District Judge)
said, it was not to be doubted that the only authority which this court had to try and punish offences was derived from acts of congress; for although the courts of the United States might, in the absence of statutory provisions, look to the common law for rules to guide them in the exercise of their powers, in criminal as well as civil causes, yet it is to the statutes of the United States, enacted in pursuance of the constitution, that these courts must resort to determine what constitutes an offence against the United States, and whether committed on the land or the “high seas.” The United States have no unwritten criminal code, to which resort can be had as a source of jurisdiction, but as was said in U. S. v. Hudson, 7 Cranch [11 U. S.] 32, 2 Pet. Cond. Rep. 406. “the legislative authority of the Union must first make an act a crime, affix a punishment to it, and declare the court that shall have jurisdiction of the offence,” before cognizance can be taken of it. Referring' to the statutes of the United States to ascertain what offences on land are punishable, it will be perceived that they are few, and that the crime of robbery is not among them. This is an indictment for robbery. Of larceny, this court has cognizance (Gord. Dig. 939); and although it is true that every robbery includes a larceny, yet it would be quite impossible to uphold this proceeding *41on that ■ ground, because the indictment is for the crime of robbery as such, and the finding of the jury, responsive to it, is that the defendant is guilty in manner and form as charged in the indictment. There is no alternative after verdict but to treat it as a ■case of robbery. Doubtless the party might have been legally indicted and found guilty of larceny; but of robbery, as such, this •court has no jurisdiction, and judgment must be arrested. Judgment arrested.
[NOTE. The opinion of Judge Wells of Missouri, published in Hempst. 413, as a note to above case, has been reported as Case No. 447.]